Citation Nr: 0935744	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978 
and from November 1986 to October 1989.  Following his active 
service, he was a member of the U.S. Army Reserve (USAR) and 
then the Georgia Air National Guard (GAANG), for which he 
served a period of active service and subsequent tours of 
active duty for training (ACDUTRA) and inactive duty for 
training (IACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, which determined new and material evidence to reopen 
a claim for service connection for a low back disorder was 
not received.

The Veteran testified at a Travel Board hearing in November 
2007 before the undersigned.  A transcript of the hearing 
testimony is associated with the claims file.

In January 2008, the Board reopened the Veteran's claim and 
remanded it the to the RO, via the Appeals Management Center 
(AMC), in Washington, DC, for additional development and 
review on the merits.  The AMC/RO completed the additional 
development as directed, denied the claim on the merits, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a low back disorder is not related to an in-service 
disease or injury, or a service-connected disability.

2.  Spinal arthritis was first demonstrated many years after 
the appellant's separation from active duty.



CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 101(24), 1101, 1106, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.1(k), 
3.6(a),(c)(3), 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to the Board's 
remand, VA notified the Veteran in February 2008 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and notice of how disability ratings and effective 
dates are assigned in the event service connection is 
granted.  The Board finds the February 2008 AMC letter 
complied with all VCAA notice requirements.  

Further, following issuance of the 2008 letter and the 
additional development, the claim was reviewed on a de novo 
basis, as shown in the July 2009 supplemental statement of 
the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  See 38 C.F.R. § 3.159(c).  The Veteran has 
meaningfully participated in the adjudication of his claim at 
all stages of the process.  In sum, there is no evidence of 
any VA error in notifying or assisting him  that reasonably 
affects the fairness of this adjudication.  Thus, VA may 
address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during such training.  38 U.S.C.A. § 106; 
38 C.F.R. § 3.6(a).

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.  Presumptive 
service connection is not available, however, if the only 
service performed is active duty for training or inactive 
duty for training.  Biggins v. Derwinski, 1 Vet. App. 474 
(1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Analysis

In his initial claim for service connection in November 1994, 
the Veteran asserted a back disorder was related to injuries 
he sustained between 1975 and 1976 during active Naval 
service, and during an active duty for training tour in 1984 
or 1985.

Service treatment records note the Veteran's presentation in 
June 1976 with complaints of back pain due to a twist while 
playing basketball.  Physical examination revealed a muscle 
spasm of the lower back but no pain in the spinal column.  
The diagnosis was muscle spasm.  He was treated with aspirin, 
heat, and a medication which appears to be noted as Parafon 
Forte.  There is no evidence of any subsequent complaints 
related to this event.  

The service treatment records also document the Veteran's 
history and treatment for kidney stones.  A December 1977 
entry for kidney stones notes that the Veteran had no 
complaints of low back pain.  Physical examination at that 
time revealed a full range of back motion without spasms.

In his July 1978 separation history the Veteran denied a 
prior history of recurrent back pain.  Interestingly, a 
handwritten sheet of paper attached to the Form 93 notes the 
Veteran's report that he pulled his lower back muscles on 
several occasions while lifting or carrying heavy objects.  
The examiner noted all of the Veteran's remarks in the 
examiner's comment block save for those concerning the 
Veteran's back.  Significantly, the July 1978 separation 
examination revealed that the Veteran's spine and 
musculoskeletal system were normal.

United States Army Reserve service treatment records contain 
a September 1984 Line Of Duty Determination.  This noted that 
in 1983, during an active duty for training tour, the Veteran 
reported he could not straighten up after lacing his boots.  
He was referred to physical therapy for treatment.  The 
physical therapy consult request noted that x-rays were 
within normal limits.  Straight leg raising was positive, 
right greater than left. The therapist noted a history of 
slight intermittent low back pain since 1975.  Examination 
was negative for straight leg raising but there was 
tenderness.  The Veteran's therapy included ice packs.  Those 
symptoms, reported the Veteran, eventually subsided.  At the 
time of the examination, the Veteran was a self-employed 
heating and air conditioning contractor, and his work 
entailed a lot of heavy lifting, bending, and crawling.

The Veteran was called onto active duty for a three-year 
tour, beginning in November 1986.  In his April 1986 medical 
history report the appellant again denied any prior history 
of recurrent back pain.  The April 1986 Report Of Medical 
Examination For Army Service assessed the spine as normal.

Notwithstanding the above events documented in his service 
treatment records, both active and reserve, the Veteran's 
testimony at the hearing was quite specific.  He reported 
injuring his back at Ft. Campbell, Kentucky, around winter 
1988 during a night training exercise, when he fell.  He 
reportedly threw out his arm to catch himself and was 
injured.  Transcript, pp. 3, 15.  The only incident of that 
approximate time frame documented in the service treatment 
records, however, is a June 1988 entry made at a branch 
clinic in Atlanta, Georgia.  While this entry is not dated in 
the winter, and while it does not note the place of the 
injury as Ft. Campbell, the recorded details match the 
Veteran's description of the claimed basis of his asserted 
injury.

The Veteran complained of right shoulder and left knee pain 
of three-weeks duration.  He reported falling on his 
outstretched right flexed elbow.  Reportedly, his shoulder 
popped out.  The Veteran also reported that he hurt his left 
knee at the same time.  Significantly, there was no mention 
whatsoever of a low back injury or low back involvement.  The 
examiner did not examine the Veteran's back.

The Veteran reported a history of recurrent back pain in a 
June 1989 medical history report.  Physical examination 
revealed that a normal spine.  The examiner specifically 
noted other areas of prior complaints or symptoms but made no 
notation related to the Veteran's back.

After completing his tour of active service in October 1989, 
the Veteran joined the Georgia Army National Guard.  That 
entity conducted a comprehensive review of the Veteran's 
physical fitness and determined that the appellant was 
physically unfit for service but for reasons unrelated to his 
back.  A May 1990 Narrative Summary notes a history of 
occasional back and other joint pain which was relieved by 
taking aspirin.  Examination revealed full range of motion in 
all joints without pain or discomfort.  A May 1990 Army 
National Guard enlistment examination notes that the spine 
was assessed as normal.

The Board finds that the above evidence shows the Veteran 
reported occasional back pain.  The preponderance of the 
evidence, however, as of the Veteran's separation from his 
second tour of active service in 1989, shows an absence of 
any specific event or injury that resulted in a chronic low 
back disorder.  The Board finds no evidence of compensably 
disabling arthritis within one year of the Veteran's 
separation from active service.  Thus, there is no factual 
basis to grant entitlement to presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309(a).  The totality of the evidence, 
as set forth below, shows the Veteran's current back 
symptomatology to be secondary to a 1992 job-related injury, 
a systemic entity, and the aging process.

A July 2007 report of Dr. T., notes he had treated the 
Veteran for low back pain The appellant stated that he had 
been experiencing pain since 1992.  A June 2007 MRI 
examination ordered by Dr. T showed disc protrusions 
throughout the thoracic spine.  Dr. T diagnosed thoracic 
intervertebral disc disease.  Dr. T did not address the 
etiology of the Veteran's disorder, but he noted that the 
appellant was physically unable to pursue his work of 
installing and working on heating and air conditioning 
equipment.

Private treatment records of Dr. M note the Veteran's June 
1994 presentation with complaints of having pulled his back 
that day at work.  He was diagnosed with a back strain.  A 
September 1994 entry notes a history of multiple back 
injuries, with the most recent injury having occurred a 
couple of weeks earlier.  In September 1994, the Veteran 
reported radiating pain to the left leg.  An x-ray that month 
showed degenerative disc disease at L5-S1.

An October 1994 report from Dr. W notes that Dr. M referred 
the Veteran to Dr. V, an orthopedist, who ordered an MRI and 
reportedly told the Veteran he had two herniated lumbar 
discs.  Dr. W noted the Veteran reported progressive low back 
pain over the prior three years, and that he had missed four 
to five weeks of work a year due to it.  The Veteran's self 
reported history of falling and injuring his back in service 
in 1975 while carrying 200 pounds of mortar mix, and an 
episode in 1983 during an active duty for training tour when 
he could not straighten up after lacing his boots were noted.

Dr. W noted that a MRI examination showed primarily right 
sided disc herniations at L4-5 and L5-S1, with evidence of 
internal disc disruption at L5-S1.  Dr. W offered no opinion 
as to the etiology of the Veteran's low back disorder or 
otherwise indicated it was causally related to service.

In an August 2008 examination report, Dr. McK, noted that the 
Veteran reported injuring his back in active service.  The 
Veteran noted that he had tried to obtain service connection 
for the injury.  Dr. McK opined that, based on his 
examination of the Veteran, the findings of degenerative disc 
disease and lumbar disc herniation, and the appellant's 
reported history, it was more likely than not that the 
Veteran's current condition was a direct result of the injury 
he reported occurred in the military.  Dr. McK further opined 
that the amount of localized arthritis of the back and disc 
herniation would not have occurred without a significant 
injury such as the one the Veteran described as having 
happened in the military.

The Board's remand provided for an examination, comprehensive 
medical review, and a nexus opinion, to include specific 
comment on Dr. McK's opinion.  The September 2009 examination 
report notes the examiner's understanding of the Board's 
request in the remand.  The examiner noted the Veteran's 
post-service occupation in the heating and air conditioning 
trade in which he worked until 2007 when he began to have 
disabling back pain.  The Veteran noted that his work 
entailed crawling into crawl spaces and lifting heavy 
equipment and connecting them together.  He was working in a 
crawl space in 2007 when he was unable to continue and had to 
be dragged out.

The Veteran described the claimed 1988 event where he was 
putatively injured.  Physical examination revealed the 
Veteran to be in a wheelchair and to be obese.  There were no 
paravertebral spasms.  Range of motion study showed forward 
flexion to 45 degrees, with pain throughout the motion.  
Straight leg raising was positive at 30 degrees bilaterally.  
The knee and ankle jerks were brisk and equal.  He had 5/5 
power to dorsiflexion and plantar flexion.  X-rays revealed 
osteophytes in the thoracic spine from approximately the mid-
thoracic spine down.  Since the x-rays were of the lumbar 
spine, the entire thoracic spine was not visualized.  Low 
back x-rays showed a significant loss of disc space at L5-S1, 
and the space at L4-L5 was minimally diminished.  The space 
above that appeared normal.  There was some sclerosis in the 
posterior facet joints.

The examiner diagnosed thoracolumbar degenerative disc 
disease and ordered an MRI examination.  The claims file was 
not available for review at the time of the examination.  In 
the absence of the claims file, the examiner noted the 
Veteran's reported history that he did not seek medical 
treatment until 2007.  The examiner noted the Veteran's post-
service work was in a stressful occupation that involved 
heavy lifting, assembly of heavy items, and crawling under 
buildings and into crawl spaces.  The examiner further noted 
that the pattern of the Veteran's lumbar degenerative disc 
disease was quite usual or consistent with his prior work.  
What was unusual was the thoracic degenerative disc disease.  
The examiner noted that unless the claims file confirmed the 
presence of back problems during active service, it was less 
likely than so the Veteran's current back problems were 
causally related to his active service.

With respect to Dr. McK's opinion, the VA examiner noted the 
Veteran's lumbosacral disease was not specific to any injury, 
as it was the sort of disorder that occurs relative to normal 
spinal degeneration.  The VA examiner opined that if an 
injury did in fact occur it probably would not have the 
features currently seen in the Veteran's lumbar spine but, 
instead, there would be evidence of the injury.

The claims file was subsequently made available to the VA 
examiner, and he noted a comprehensive review of it in an 
addendum to the report.  The examiner noted the Veteran's 
indication of a history of recurrent back pain in 1989, but 
the June 1989 examination found the back normal.  He also 
noted extensive and detailed paperwork from May 1990, when 
the Veteran denied a history of recurrent back pain and, 
while there are various orthopedic problems listed, there is 
no evidence of back pain.  After review of the claims file, 
the examiner noted the fact the Veteran worked for two 
decades in a stressful construction job.  The examiner opined 
that  this led him to conclude that the appellant's low back 
disorder was less likely than so causally related or 
associated with any events that occurred during his military 
service or found in the service treatment records.

In a separate addendum, the examiner noted that the ordered 
MRI examination showed multilevel thoracic and lumbar 
degenerative changes with varying degrees of spinal stenosis.  
Those findings and the x-ray findings of osteophytes in the 
thoracic and lumbar spine suggested disseminated 
intervertebral spinal hyperostosis, which is a systemic 
disease.  Consequently, it is not associated with any given 
injury.  The examiner noted that any injury the Veteran may 
have incurred in service would have only caused a localized 
problem-not a disseminated problem such as that shown in the 
Veteran's spine.  The examiner further noted that the 
evidence showed the Veteran had long years of normal use of 
his back.  As a result, his prior conclusions and opinion 
remained the same.  The final diagnosis was disseminated 
intervertebral spinal hyperostosis.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another,  Evans v. West, 12 Vet. App. 22, 31 (1998), which it 
may do, provided the reasons therefor are stated.  Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998).  Further, while the 
Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it substantial 
weight-that is, preference over another opinion.  See White 
v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The Board finds the VA examiner's 2009 opinion warrants far 
more weight than Dr. McK's, as it is fully supported by the 
other competent evidence of record.  The August 2008 report 
in which Dr. McK opined there was a link between the 
Veteran's active service begins with a history that his back 
pain started acutely 18 years earlier, i.e., a period during 
which the appellant was not on active duty.  Further, the 
Board finds the Veteran's recall of his history unreliable 
and, Dr. McK clearly stated he relied on the Veteran's 
reported history.  It is noteworthy that examiners who 
considered the Veteran's entire history based on the 
appellant's own statements and a review of all the evidence 
declined to find a causal linkage.

The Board acknowledges the lay statements submitted by 
members of the Veteran's family, in which they describe the 
severe symptoms of the his back disability.  These 
statements, of course, are not material to the etiology of 
the Veteran's low back disorder.  See 38 C.F.R. § 3.159(a).

In sum, the Board finds the Veteran left active service 
without a chronic low back entity.  The preponderance of the 
evidence shows a post-service work-related injury, plus the 
presence of a systemic disease which did not manifest in any 
way during his active service.  Thus, the preponderance of 
the evidence is against the Veteran's claim.  38 C.F.R. 
§§ 3.303, 3.307. 3.309.  The benefit sought on appeal is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


